Citation Nr: 1639328	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to rating in excess of 20 percent for service-connected residuals of prostate cancer with erectile dysfunction and voiding dysfunction for the period from April 1, 2012, to October 31, 2013, and in excess of 40 percent from November 1, 2012.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU)  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to November 1980.  

The matter of an increased rating is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically, it is noted that in a September 2011 rating decision, the RO proposed that the evaluation of prostate cancer be reduced from 100 percent (effective from November 18, 2002) to 0 percent.  Upon rating decision in January 2012, the 100 percent rating was reduced to 10 percent, effective April 1, 2012, and in a January 2013 rating decision, the disability rating was increased to 40 percent, effective November 1, 2012.  In a November 2013 statement of the case (SOC), the RO increased the 10 percent rating in effect from April 1, 2012, to 20 percent and confirmed and the continued the 40 percent rating in effect from November 1, 2012.  The appeal as stated on the title page continues.  

Additional evidence was received in July 2016 in the form of VA treatment records subsequent to the most recent supplemental statement of the case (SSOC) in November 2013.  These records are not pertinent to the increased rating claim regarding residuals of prostate cancer.  Thus, a remand for another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).  

The Board next observes that during the appeal process, the Veteran submitted a claim for a TDIU in December 2014.  This claim is reiterated in the September 2016 statement submitted by the Veteran's attorney representative.  Evidence in the file prior to that date did not reflect that the Veteran was unemployed.  For example, private treatment records dated in 2011 and 2012 reflect a social history that included gainful employment.  Based on these recent submissions, the Board now finds that the issue of entitlement to TDIU has been reasonably raised.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, the issue of TDIU is raised); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim, if reasonably raised, is deemed a component of an increased rating claim on appeal); Buie v. Shinseki, 24 Vet. App. 242 (2010) (VA has a duty to maximize benefits which requires an assessment of all of the claimant's disabilities without regard to the order in which they were service-connected to determine whether any combination of the disabilities establishes entitlement to a higher rate of special monthly compensation (SMC)).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  With resolution of reasonable doubt in the Veteran's favor, for the period from April 1, 2012, the competent and probative evidence of record approximates findings that the Veteran experiences urinary frequency requiring the wearing of absorbent materials that need to be changed two to four times a day.  

2.  For the period from April 1, 2012, the record does not show that residuals of the Veteran's residuals of prostate cancer require the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 40 percent, but no greater, for residuals of prostate cancer with erectile dysfunction and voiding dysfunction, have been approximated from April 1, 2012 to October 31, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, Diagnostic Code (DC) 7528 (2015).  

2.  For the period from November 1, 2012, the criteria for a rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, DC 7528 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  Of records are the Veteran's service treatment records (STRs) and post service private and VA treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  

The RO provided the Veteran appropriate VA examinations in July 2011 and November 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The July 2011 (with addendum) and November 2012 VA examination reports are thorough and supported by VA outpatient treatment records.  The examination reports in this case are an adequate basis on which to adjudicate the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Background

In this case, the Veteran was initially assigned a 100 percent disability rating for residuals of prostate cancer in a February 2003 rating decision.  That rating continued for many years.  This appeal ensued following a September 2011 rating decision which proposed that the evaluation of prostate cancer be reduced from 100 percent to 0 percent.  In a January 2012 rating determination, the 100 percent rating was reduced to 10 percent, effective April 1, 2012, and in a January 2013 rating decision, the disability rating was increased to 40 percent, effective November 1, 2012.  In a November 2013 statement of the case (SOC), the RO increased the 10 percent rating in effect from April 1, 2012, to October 31, 2012, to 20 percent and confirmed and continued the 40 percent rating in effect from November 1, 2012.  The Veteran is also in receipt of SMC based on loss of use of a creative organ.  In effect, the Board will now address whether the Veteran is entitled to a rating in excess of 20 percent for service-connected residuals of prostate cancer for the period from April 1, 2012, to October 31, 2012, and in excess of 40 percent from November 1, 2012.  

A 100 percent rating is assignable under DC 7528, for malignant neoplasms of the genitourinary system.  The note following this DC indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2015).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b (2015).  

As indicated below, renal dysfunction has not been shown at any time pertinent to the current claim for increase.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2015).  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  Id.  

Urinary frequency:  Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.  

For obstructed voiding, a 30 percent maximum rating is warranted for intermittent or continuous catheterization.  Id.

When examined by VA in July 2011, it was noted that the Veteran was post prostate cancer surgery in 2002.  He took medication for his urinary frequency.  Periodically, he had to have urethral dilatation of the anesthesia for what he termed as a scar.  His urine flow was now decreased and another urethral dilatation would need to be performed soon.  His urinary stream was of medium strength and slower recently due to his stricture.  The examiner noted that there was some incontinence of urine, and while he did not wear pads, he had to change his shorts 2 to 3 times per day because of leaking.  In an addendum report, the examiner stated that the Veteran got up 2 times per night to urinate and daytime frequency was in the 3 to 4 times per day range.  It was noted again that while the Veteran did not wear absorbent pads, he had to change his shorts, now reported as up to 4 times per day due to urinary leakage.  Voiding intervals at night were every 4 hours.  

Private records dated in late 2011 reflect that the Veteran's prostate condition was stable.  In January 2012, the Veteran experienced nocturia 3 times per night, with slow stream, urgency, and interrupted stream.  He underwent a penile implant in January 2012.  His history included slow urination.  

Upon VA examination in November 2012, the Veteran indicated that he had experienced urinary incontinence ever since his prostate surgery.  Currently, this required the wearing of absorbent material which had to be changed 2 to 4 times per day.  He did not require the changing of absorbent material more than 4 times per day.  Daytime voiding interval was between 2 and 3 hours.  He awoke at night to void 2 times.  

VA treatment records dated through early 2016 were added to the record in July 2016.  These records show treatment primarily for other conditions.  It was noted in January 2016 that the Veteran had a history of prostate cancer and was status post seed implantation.  He denied any current genitourinary symptoms, to include problems with frequency or urgency.  

Analysis

Based on a careful review of all of the evidence, the Board finds that an increased rating of 40 percent is warranted from April 1, 2012, to October 31, 2012.  While it was specifically noted upon VA examination and addendum in 2011, that the Veteran did not wear absorbent pads, it was noted that he changed his shorts 3 to 4 times per day due to urinary leakage.  This suggests the necessity of wearing pads even though at this point he did not.  Subsequently dated private records in 2012 note urinary frequency but do not discuss leakage.  

With resolution of reasonable doubt in the Veteran's favor, it is concluded that the evidence approximates a 40 percent disability rating for the period from April 1, 2012, to October 31, 2012, based on the need to change absorbent pads 2 to 4 times per day.  From April 1, 2012, forward, however, there is nothing in the record to show that the Veteran requires the use of an appliance or that he must change his pads more than 4 times per day.  As specifically noted when examined by VA in November 2012, the Veteran had a history of urinary incontinence since his prostate surgery.  This required the wearing of absorbent material which had to be changed 2 to 4 times per day.  He did not require the changing of absorbent material more than 4 times per day.  Daytime voiding interval was between 2 and 3 hours.  He awoke at night to void 2 times.  Therefore, a rating in excess of 40 percent is not warranted for the period from April 1, 2012, forward.  A rating in excess of 30 percent is not available under the rating schedule based on obstructed voiding.  Similarly, a rating in excess of 40 percent is not available based on urinary frequency.

Additionally, the Board has considered whether the Veteran's residuals of prostate cancer present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected residuals of prostate cancer are manifested consistently by symptoms of nocturia, hesitancy, increase in frequency, and weakened stream.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) (2015) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2015).  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.  


ORDER

For the period from April 1, 2012, to October 31, 2012, an evaluation of 40 percent, but no higher, for residuals of prostate cancer with erectile dysfunction and voiding dysfunction is warranted, subject to controlling regulations applicable to the payment of monetary benefits.  

For the period from November 1, 2012, an evaluation in excess of 40 percent for residuals of prostate cancer with erectile dysfunction and voiding dysfunction is denied.  


REMAND

As discussed above, the record reasonably raises the claim of entitlement to TDIU.  The Board remands this issue for proper notice and initial AOJ development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) regarding the claim of entitlement to TDIU.  

2.  After accomplishing any additional development deemed appropriate, adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


